Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
1) Applicant’s amendment filed on 08/12/2022 by cancelling claims 35-38, and amending claim 39 by inserting the limitation of claim 41, overcomes the rejection of claims 35-38, 39-40, 43 under 35 U.S.C. 103 as being unpatentable over FDA Prescribing information on label for Akovaz, publ. 2016, pp. 1-8 (hereafter referred to as Akovaz, PTO-1449), in view of CORPHEDRA brochure (PTO-1449), and further in view of Guidance for Industry (September 2004, PTO-1449; abbreviated as GI). The rejection is herein withdrawn.
2) The rejection of claims 35-37, 38, 39-42, 43, 44-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 11,090,278 is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.
3) The rejection of claims 35-37, 38, 39-42, 43, 44-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No. 11,241,400 is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.
4) The rejection of claims 35-37, 38, 39-42, 43, 44-50 on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of co-pending Application No. 17/381,770 (reference application) is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.
5) The rejection of claims 35-37, 38, 39-42, 43, 44-50 on the ground of nonstatutory double patenting as being unpatentable over claims 45-53 of co-pending Application No. 17/556,904 (reference application), and further in view of Puri et al. (US 2018/0214394, PTO-892 of record) is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.
Note: Applicant’s amendment overcomes all the rejections made under 35 U.S.C. 112(b) second paragraph

In light of Applicant's amendment filed on 08/12/2022 and arguments filed on 08/12/2022, claims 39, 40, 43, 44-65 are allowed and renumbered to claims 1-25.
The instant invention as defined by claims 39, 40, 43, 44-65 is allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627